Citation Nr: 1419004	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type-II, with erectile dysfunction and right eye cataract, status post removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from February 1971 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, granted service connection for diabetes mellitus, type II and assigned an initial 20 percent rating.

The Veteran requested a Board hearing at the RO in a September 2010 VA Form 9.  The Veteran withdrew his request in February 2012.  The Board may proceed without a hearing.  38 C.F.R. § 20.702(e) (2013).

In a February 2013 Supplemental Statement of the Case (SSOC), the RO granted service connection for right eye cataract, status post removal, secondary to diabetes but without an additional compensable rating.   


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type-II, requires treatment with oral medication and insulin injections at least twice daily, but has not required regulation of activities throughout the period on appeal.

2.  The Veteran's erectile dysfunction has been successfully treated with medication without other penile abnormality throughout the period on appeal.

3.  The Veteran's corrected distance vision has been 20/40 or better in both of his eyes throughout the period on appeal.

4.  The Veteran does not have peripheral neuropathy.

5.  The Veteran's irregular heartbeat is not etiologically related to his diabetes mellitus, type II.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type-II, with erectile dysfunction and right eye cataract, status post removal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.

The Veteran maintains that he is entitled to a higher evaluation for diabetes because his diabetes is treated with insulin and exercise.  See September 2010 Statement in Support of Claim ("my...diabetes is getting worse.  I am on insulin for two years.  And take medication for [it]."); September 2008 Notice of Disagreement ("I am now insulin dependent, on a restricted diet and regular exercise regimen."); March 2014 Appellant's Brief (relying on treatment with oral hypoglycemic agents and insulin as basis for a higher rating).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required and there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warrant where the diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2013).

The medical evidence of record establishes that the Veteran's diabetes is treated with oral hypoglycemic and injectable insulin.  In order for the Veteran to obtain a rating in excess of 20 percent, he must show that along with a restricted diet, oral hypoglycemic, and insulin, he is subject to a regulation of activities due to his diabetes.   The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364. 

The Board acknowledges that the Veteran contends that his service-connected diabetes mellitus, type-II, with erectile dysfunction and right eye cataract, status post removal, warrants a higher initial evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex medical condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

In arguing for a higher rating, the Veteran has noted that his treating physician has placed him on a "regular exercise regimen."  See September 2008 Notice of Disagreement.  Although this contention is supported by the medical evidence, it does not support a higher evaluation because an exercise regimen does not indicate avoidance of strenuous recreational activity.  Instead, the exercise regimen indicates that the Veteran needed to maintain or even increase his physical activity level.  In addition, the physicians who have examined the Veteran for the purpose of evaluating the severity of the Veteran's diabetes have specifically found that the Veteran's diabetes does not require a regulation of activities.  See July 2012 VA Examination (indicating explicitly that the Veteran's diabetes mellitus, type II, does not require regulation of activities); July 2011 VA Examination (same); see also July 2012 VA Primary Care Outpatient Note (noting treating physician "[e]ncouraged exercise" in connection with diabetes treatment).  The preponderance of the evidence demonstrates that the Veteran's diabetes mellitus, type II has not resulted in regulation of activities at any time during the period on appeal.  The criteria for a higher 40 percent rating are not met.  See Camacho, 21 Vet. App. at 366.

The Veteran's diabetes symptoms do not more closely approximate any other higher rating.  The successively higher ratings (60 percent and 100 percent) both require a restricted diet, use of insulin, and regulation of activities as well as the presence of other factors.  The Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations which are factors supportive of either a 60 percent or a 100 percent rating.  See July 2012 VA Examination (DM-II) (noting absence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization within the past 12 months); July 2011 VA Examination (DM-II) (noting absence of any hospitalizations due to diabetes); September 2007 VA Examination (DM-II) ("There have been no hypoglycemic episodes or diabetic ketoacidosis.").  The criteria for an initial evaluation in excess of 20 percent for his diabetes mellitus, type II, are not met.

Additionally, the 20 percent rating encompasses the noncompensable complications associated with the diabetes mellitus, type II, specifically erectile dysfunction and right eye cataract, status post removal.  Note 1 of the relevant Diagnostic Code provides that, for rating diabetes mellitus, compensable complications will be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.   38 C.F.R. § 4.119, DC 7913.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  Currently, the Veteran's erectile dysfunction and right eye cataract, status post removal, are rated as noncompensable, so they are considered part of the diabetic process under Diagnostic Code 7913.  Upon review of the record, the Board finds the noncompensable ratings for these conditions are supported by the greater weight of the evidence.

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In other words, two distinct criteria are required for a compensable rating:  loss of erectile power and deformity of the penis.  The Veteran's erectile dysfunction has been treated successfully with medications.  See July 2012 VA Examination (Erectile Dysfunction).  The Veteran does not have any other deformity or dysfunction of his penis.  Id.

Diagnostic Code 6066, relating to visual acuity, applies to the Veteran's right eye cataract, status post removal.  The Veteran has corrected visual acuity for distance of 20/40 or better in the right eye and of 20/40 or better in the left eye.  See January 2012 VA Examination (Eye); see also February 2011 VA Optometry Consult ("Maximum corrected acuity:  OD:  20/20, OS:  20/25-1").  A noncompensable rating is assigned where corrected visual acuity in both eyes is 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066; see also 38 C.F.R. § 4.76 ("Evaluate central visual acuity on the basis of corrected distance vision...").  The VA examiner found no other complications or abnormalities of the eye during his examination.  January 2012 VA Examination (Eye) (noting absence of retinopathy and of visual field, muscle function, or other abnormalities).  The Veteran's right eye cataract, status post removal, does not warrant a compensable rating.

Although the Veteran has not filed a claim for or otherwise argued that he is entitled to service-connection or a compensable rating for peripheral neuropathy, the record does contain some indication of tingling or numbness in his extremities.  See, e.g., August 2011 VA Primary Care Outpatient Note ("He does complain of continued numbness and tingling in both hands particularly at night.  Now worse on the right....No loss of strength.  Denies pain cold or swelling at the hands.").  However, VA examiners have evaluated the Veteran's extremities and both have expressly indicated that the Veteran does not suffer from peripheral neuropathy.  September 2007 VA Examination (DM-II) (evaluating extremities and finding no abnormalities); July 2011 VA Examination (DM-II) (noting tingling/numbness of "arms, hands, legs, or feet", but including extensive examination of extremities with findings of no abnormalities of and expressly opining that the Veteran does not have peripheral neuropathy secondary to diabetes); see also July 2012 VA Examination (leaving blank the box to check for a finding of peripheral neuropathy).  The Board finds that the September 2007 and July 2011 examinations are highly probative of the absence of compensable peripheral neuropathy secondary to diabetes mellitus, type II, because both examinations involved extensive testing of the Veteran's extremities as well as review of the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (explaining factors to consider in assigning weight to medical opinions).

In contrast to the examiner's opinions, one of the Veteran's treating physicians has opined that the Veteran "likely has mild diabetic neuropathy."  February 2011 VA Neurology Consult Addendum ("he denies weakness in the hands, only tingling in the fingertips.  This bothers him mostly at night.  It is all fingers and toes...vibration is 9-10 seconds in both feet (a little decreased) but sensation is intact to monofilament in the feet.").  However, the physician's opinion appears largely based on the Veteran's subjective report of tingling in the fingers and a vibration test with somewhat ambiguous results.  Id.  Without further elaboration by the physician, including the results of any other tests, it is difficult to weigh this treating physician's opinion against the opinions of the VA examiners.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  Moreover, the phrasing of the opinion suggests at least some tentativeness in the diagnosis.

In any case, this physician's abnormal testing appears to be the outlier among the several physicians who have conducted strength, sensation, pulse, and reflex testing of the extremities.  See September 2007 VA Examination (DM-II); July 2011 VA Examination (DM-II); see also August 2011 VA Primary Care Outpatient Note (diagnosing symptoms in hands:  "Bilateral carpal tunnel syndrome.  Positive Tinel's sign."); November 2009 VA Primary Care Outpatient Note (noting evaluation of extremities revealed normal pulses and normal sensory exam).  The VA examiners in 2007 and 2011 both provided more extensive results from their testing and more complete explanations for their conclusions that the Veteran does not currently suffer from peripheral neuropathy due to his service-connected diabetes mellitus, type II, than the February 2011 treating physician.  Nieves-Rodriguez, 22 Vet. App. at 304.  The February 2011 treating physician's test results appear to be an outlier and, for that reasons and the reasons set forth above, the February 2011 physician's opinions regarding diabetic neuropathy have reduced probative value.  Id.

The Board finds the opinions of the VA examiners and treating physicians who have concluded the Veteran does not have peripheral neuropathy to be more probative of the Veteran's condition than the treating physician who concluded that the Veteran "likely" has diabetic neuropathy.  The weight of the evidence is against finding that the Veteran has compensable peripheral neuropathy secondary to his service-connected diabetes mellitus, type II.

Lastly, with respect to potentially compensable complications, a VA examiner opined that the Veteran had an irregular heartbeat that was a complication of the Veteran's service-connected diabetes mellitus, type II.  See July 2011 VA Examination (DM-II).  The examiner explained the basis of his opinion as:  "The duration of the Veteran's diabetes caused the complication."  Id.  While the examiner reported an "irregularly irregular" heartbeat and noted "premature ventricular contraction," the examiner did not otherwise provide the facts and data for his conclusion.  Moreover, the VA examiner did not fill out the Disability Benefits Questionnaire for arrhythmia/heart abnormalities explaining his opinion and, so, the RO sought and obtained a supplemental opinion.

The physician who provided that supplemental opinion reviewed the prior physicians test results and report as well as the Veteran's prior medical history.  See July 2012 VA Medical Compensation and Pension Report (Cardiovascular).  The physician concluded, contrary to the July 2011 VA examiner, that the Veteran's heart condition was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  Id.  The physician then provided a lengthy explanation resting on the fact that the irregular heartbeat in the July 2011 EKG was not due to premature ventricular contractions (PVC), but was, instead, due to premature atrial contractions (PAC).  The examiner explained the sorts of conditions that could lead to PACs and that PACs occur in young and old healthy people.  Finally, the physician stated:  "PAC's are not a complication of diabetes mellitus.  There is no causal relationship between PAC's and diabetes mellitus."  Id.

The July 2012 opinion finding no causal relationship between the Veteran's diabetes mellitus and his irregular heart beat is much more fully and convincingly reasoned than the July 2011 VA examiner's opinion.  The physician who offered the July 2012 opinion fully explained the Veteran's current condition, the possible medical causes of that condition, and the clinical reasons why a causal relationship between the heart condition and diabetes was not medically indicated.  Nieves-Rodriguez, 22 Vet. App. at 304 (holding probative value comes from reasoning).  The July 2011 VA examiner's opinion, in contrast, appears to be primarily based on the length of time the Veteran had suffered with diabetes mellitus, but did not explain why that temporal factor was relevant to the heart condition, did indicate whether patients with long-term diabetes mellitus typically develop or are more likely to develop the diagnosed heart condition than individuals without diabetes, and did not discuss any relevant medical facts or literature beyond the two diagnoses and the passage of time.  The Board, therefore, finds the July 2012 opinion that the heart condition was not caused by the Veteran's diabetes mellitus to have significantly more probative value than the July 2011 opinion that there was a causal relationship.  Id.

For these reasons, the Board finds that the Veteran does not have a compensable complication of his diabetes mellitus, type II, that consists of a heart condition to include an irregular heartbeat.

In summary, the record, to include the Veteran's statements, does not reflect that he has had any compensable complications of his diabetes mellitus, type II, during any period on appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2013).  The evidence is not in equipoise on this issue.  Gilbert, 1 Vet. App. at 53-56.  

The Board has considered whether staged ratings are appropriate.  Fenderson, 12 Vet. App. at 126.  In evaluating each rating, the Board has found that the Veteran has not had regulation of activities or compensable erectile dysfunction or right eye cataract, status post removal, throughout the period on appeal.  The Board finds, therefore, that a rating in excess of 20 percent has not been warranted for any portion of the appeal period.   Accordingly, staged ratings are not warranted.

Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's diabetes mellitus, type-II, with erectile dysfunction and right eye cataract, status post removal.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's diabetes mellitus, type-II, with erectile dysfunction and right eye cataract, status post removal, is rated under criteria that evaluates the current level of treatment and specifically incorporates noncompensable complications into the rating based on level of treatment.  See 38 C.F.R. § 4.119, DC 7913 Note 1.  The Veteran's treatment regimen is specifically contemplated by the rating criteria and, so, his associated impairments and noncompensable complications are implicitly included in the current evaluation.  Moreover, compensable complications are to be separately evaluated and, as discussed above, the Veteran has not experienced any compensable complications during the appeal period.  Finally, the Veteran has not alleged any factors, treatments, or symptoms that are not considered under the applicable rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Even if the Board were to find that step one of Thun had been satisfied, extra-schedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's diabetes mellitus, type-II, with erectile dysfunction and right eye cataract, status post removal, does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran has not alleged that his condition affects his employment, multiple VA examiners have specifically opined that the Veteran's diabetes mellitus, type II, and related complications have mild or no impact on employment, and the record suggests that the Veteran has been able to successfully maintain employment throughout most of the appeal period.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  The Board has determined, therefore, that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the available medical evidence is against finding that the Veteran is unemployable due to his service-connected disabilities.  See, e.g., July 2012 VA Examination (DM-II) (answer "no" to the question: "Does Veteran's DM (and complications of DM if present) impact his ability to work?); January 2012 VA Examination (Eye) (indicating right eye condition has "no impact" on ability to work).  In fact, the record indicates the Veteran has been gainfully employed at most, if not all, relevant times.  See, e.g., March 2010 VA Examination (PTSD) (relating post-military employment history and noting, with present employment:  "He enjoys his work, works cooperatively with others and appreciates the opportunity to take care of veterans.").  The Veteran has not otherwise alleged that he is either currently unemployed or unemployable due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

In the instant case, notice was provided to the Veteran in June 2007, prior to the initial adjudication of his claim for service connection for diabetes mellitus, type II, in March 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  See Dingess v. Nicholson, 19 Vet. App. 473, 493 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service, VA, and private treatment records.  The Veteran has not identified any relevant records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  The Veteran has been provided numerous VA examinations for the purpose of evaluating each of his service-connected disabilities and their related complications.  See, e.g., July 2012 VA Examination (DM-II).  The examinations are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged and the record does not otherwise suggest that a worsening of the diabetes mellitus, type II, or its complications, has occurred since the most recent VA examination in July 2012.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to entitlement to an increased rating for a right ankle disability is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type-II, with erectile dysfunction and right eye cataract, status post removal, is denied.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


